DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al (US 2003/0133251) in view of WATANABE et al (JPH 0468595 A) in further view of Morita et al (US 8981239).
Regarding claim 1, Kitagawa teaches a power storage module (Fig 10) in which a plurality of power storage elements (Fig. 10, 16) respectively including positive electrode terminals (Fig. 10, 16b) and negative electrode terminals (Fig. 10, 16c) is electrically connected in series (Fig. 10, + to -), 
However, Kitagawa fails to teach that the positive electrode terminals and the negative electrode terminals are bent in the same direction on a side of the other surface of the printed board and protrude in a direction in which they are bent from solder put on the other surface such that the leading end portions are visible by eyes.  
WATANABE teaches that the positive electrode terminals and the negative electrode terminals (Fig. 2, 20a/20b) are bent (Fig. 2) on a side of the other surface of the board (Fig. 2, on far side of board 11) and protrude in a direction in which they are bent from solder (Fig. 2, 17) put on the other surface such that the leading end portions are visible by eyes (Fig. 2) and that the positive electrode terminals of one component (Fig. 2, 20a of 19) are bent in the same direction as adjacent component’s negative electrode terminal (Fig. 2, 18b of 12).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of WATANABE to the invention of Kitagawa, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Morita teaches multiple positive and negative electrode terminals (Fig. 4, 21) all bent the same direction (Fig. 4) on a far side of a board (Fig. 5, 102) from which the capacitor (Fig. 4, 12) is located.

Regarding claim 2, Kitagawa, as modified by NOGUCHI and Morita, further teaches that the leading end portions are bent along the other surface of the board (WATANABE Fig. 2, 20a is bent on far side of 11).  
Regarding claim 3, Kitagawa, as modified by NOGUCHI and Morita, further teaches that the leading end portions are bent so as not to protrude from outer edges of the board in a planar view (WATANABE Fig. 2, 20a is bent on far side of 11 but does not expand beyond edge).  
Regarding claim 4, Kitagawa, as modified by NOGUCHI and Morita, further teaches that the leading end portions are bent so as not to protrude from outer edges of the board in a planar view (WATANABE Fig. 2, 20a is bent on far side of 11 but does not expand beyond edge).
Regarding claim 6, Kitagawa, as modified by NOGUCHI and Morita, further teaches that the leading end portions are bent so as to be parallel to the board (Kitagawa Fig. 2, 2a/2b are parallel with board 3).  
Regarding claim 7, Kitagawa, as modified by NOGUCHI and Morita, further teaches that the leading end portions are bent so as to be parallel to the board (Kitagawa Fig. 2, 2a/2b are parallel with board 3).

Additional Relevant Prior Art:
McConnell et al (US 2013/0146347) teaches relevant art in Fig. 17.
Ryu (US 5420748) teaches relevant art in Fig. 1 and 4-6.
NOGUCHI (JP 09321417 A) teaches relevant art in Fig. 4. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on just the references applied in the prior rejection of record for teaching the new limitations challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848